DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8, and 15, generally, none of the prior art references of record, including, but not limited to: US_9729452_B2_Averi, US_20150089046_A1_Waxman, US_20170366362_A1_Sakai, US_20160352469_A1_Xiao, US_20170324629_A1_Iyer, US_20080117834_A1_Ohno, US_20160028637_A1_Vasseur, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Averi discloses an Universal path tagging of all conduit traffic sent across the WAN APN path with path sequence number enables sub second detection of packet loss enabling fast retransmission of user packets (Averi figure 3A, column 14 lines 10-19, column 21 lines 20-25).
Prior art Waxman discloses a WebRTC interactive flow QoS characteristic may include a throughput level, a transmitted octet count, a transmitted packet count, a dropped packet count, a jitter level, a latency level, an out-of-order delivery indication, a round-trip delay time, a Mean Opinion Score (MOS), a session identifier, a network address, and/or a timestamp (Waxman paragraph 32).
Prior art Xiao discloses a base station starts a timer and set a maximum sequence number and a minimum sequence number among the PDCP PDUs that have been transmitted successfully to their respective initial values (Xiao paragraphs 53-56).
Prior art Sakai discloses a station may calculate the total number of multicast packets transmitted by an access point from the minimum sequence number and the maximum sequence number of the packet received by the station itself. (Sakai paragraph 61).
Prior art Ohno discloses calculating packet-loss rate by using the minimum sequence number and the maximum sequence number (Ohno paragraph 66).
Prior art Iyer discloses a method involves advertising a data rate limit across a wide WAN from a first node. The rate of data received at a WAN interface of the first node is measured. The reduced data rate limit across the WAN is advertised if the measured rate of data received at the WAN interface of the first node exceeds a maximum threshold. The increased data rate limit across the WAN is advertised if the measured rate of data received at the WAN interface of the first node is below a minimum threshold. The data rate limit is advertised to all nodes communicatively coupled to the first node (Iyer abstract, figure 9 column 9 lines 3-38).
Prior art Vasseur discloses a device adjusts the data rate at which the traffic is sent, in response to identifying a path characteristic change. The device may decrease the data rate for the traffic if the amount of packet loss along the path increases or is predicted to increase. The data rate adjustment may only be performed on a per-destination basis and may be specific to certain traffic flows and/or performed only at certain times. The adjustment of data rate may be repeated until a desired path characteristic is satisfied (e.g., the amount of dropped packets may decrease with the data rate) (Vasseur paragraph 61, 67).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “determining a sender shaper drop value based … a sender sequence counter number associated with the first network component… determining whether to adjust a sender shaper rate based on the sender shaper drop value and the WAN link drop value” as stated in independent claim 1, and similar limitations as stated in independent claims 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471